                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
 ____________________________________
                                      )
 OHIO A. PHILIP RANDOLPH              )
 INSTITUTE, et. al                    )
                                      )
                                        No. 1:18-cv-00357-TSB-KNM-MHW
       Plaintiffs,                    )
                                      )
                                        Judge Timothy S. Black
 v.                                   )
                                        Judge Karen Nelson Moore
                                      )
                                        Judge Michael H. Watson
 RYAN SMITH, Speaker of the Ohio     )
                                        Magistrate Judge Karen L. Litkovitz
 House of Representatives, et al.    )
                                     )
       Defendants.                   )
 ____________________________________)


MEMORANDUM IN OPPOSITION TO THE OHIO ATTORNEY GENERAL’S AND E.
MARK BRADEN’S MOTION TO STAY THE COURT’S DECEMBER 15, 2018 ORDER
 PENDING APPEAL, OR IN THE ALTERNATIVE A MOTION FOR PROTECTIVE
                              ORDER

       Though characterized as being (at least in part) a “motion to stay,” Mr. Braden has

effectively conceded that no stay is in order. He concedes that his deposition can proceed with

the documents as long as the protective order is modified. In a nutshell, this is a motion seeking

a modification of the protective order. No such modification is warranted here, as the existing

(and carefully negotiated) Protective Order fully protects Mr. Braden’s interest in this dispute.

Plaintiffs’ Opposition to Mr. Braden’s motion can be succinctly stated in six points.

   1. Mr. Braden’s Suggestion that He Will Prevail on Appeal is Incorrect.

       The Court issued a reasoned opinion on the merits of this dispute and found that neither

the attorney-client privilege nor the work-product doctrine protect these factual documents from

production. Mr. Braden continues to insist that the Plaintiffs seek attorney communications or

mental impressions. But this is not correct, as the Plaintiffs solely request draft maps, data, and

spreadsheets attached to the communications. See Upjohn Co. v. United States, 449 U.S. 383,
395-96 (1981) (“[T]he privilege only extends to communications and not to facts. A fact is one

thing and a communication concerning that fact is an entirely different thing”) (emphasis in

original) (internal quotation mark omitted). Mr. Braden has provided no evidence that these

factual documents were prepared because of litigation. See United States v. Roxworthy, 457 F.3d

590, 593 (6th Cir. 2006) (“[D]ocuments prepared in the ordinary course of business . . . or for

other nonlitigation purposes, are not covered by the work product privilege”).

   2. A Stay is Inconsistent with the Case’s Expedited Schedule.

       Mr. Braden’s deposition is scheduled for tomorrow, Monday December 17, 2018, at

10:30 AM. Discovery in this case is set to end two days later, on Wednesday December 19,

2018. Plaintiffs are prepared to review the factual documents relevant to this dispute this

afternoon and proceed with the deposition. Further delay regarding the production of these

documents raises the need of seeking to depose Mr. Braden a second time (and indeed after the

discovery cut-off).

   3. Mr. Braden Effectively Concedes that the Documents Can be Provided to Counsel
      and that the Deposition Can Proceed with Them.

       Mr. Braden’s motion requests a modification of the protective order if the Court denies

the motion to stay. This is an admission that a motion to stay is not necessary, and that the

deposition can proceed with the documents. As described more fully below, the existing

protective order is wholly adequate, and no modification is appropriate.

   4. The Existing Protective Order is Wholly Adequate.

       Plaintiffs do not object to designating the documents under the protective order as

confidential pending an appeal. But no further designation is required. In fact, the existing

Protective Order already achieves this level of security for documents. In particular, the

Protective Order provides that

                                                 2
               All Confidential Information disclosed pursuant to this Stipulation
               and Protective Order shall be used for the sole purpose of
               preparing for or conducting this litigation, including, but not
               limited to, investigation, consultation, discovery, depositions,
               expert reports, trial preparation, motions, trial, appeal, settlement,
               mediation, monitoring (if ordered by the Court), or uses incidental
               to the proceedings in the case.

See Stipulation and Protective Order, ECF No. 57 at 5. The Protective Order was carefully

negotiated between the parties -- with counsel from the Attorney General’s Office participating -

- to provide sufficient protection for confidential information while also ensuring that both

parties have adequate means to pursue their respective litigation ends. An eleventh hour

modification of the Protective Order upends these carefully considered terms and undermines

Plaintiffs’ means of effectively reviewing Mr. Braden’s factual documents.

   5. The Attorneys’ Eyes Only Restriction is Not Appropriate in this Case.

       Mr. Braden’s modifications to the Protective Order include a burdensome provision that

designates all documents produced relevant to the Court’s motion to compel as “attorneys’ eyes

only.” Mr. Braden intends this phrase to mean that documents “may only be shared with

attorneys representing the Parties to this case or consulting or testifying experts, so long as those

experts agree to be bound by this protective order.” See Motion to Stay, ECF No. 122 at 6

(modification two). This restriction is not appropriate.

       The parties already negotiated who can review confidential information under the

original Protective Order. Notably, the original Protective Order does not include an “attorneys’

eyes only” restriction. Though “attorneys’ eyes only” restriction are common in such orders, the

parties did not negotiate such a restriction into the Protective Order here.

   6. Mr. Braden’s Attempt to Inject a Poison Pill Should be Rejected.

       Mr. Braden’s modifications to the Protective Order also include an obligation on the part

of the Plaintiffs to destroy any work product regarding these documents. See Motion to Stay,
                                                  3
ECF No. 122 at 6-7 (modifications three and four). This modification is impractical and

prejudicial. If an appeal moves forward, it may take a substantial amount of time, during which

Plaintiffs will conduct a significant amount of pretrial and trial work. It is untenable to force

Plaintiffs to parse and then delete all of the work product created during this time period

concerning these forty-three factual documents. Even worse, this obligation awards Mr. Braden

improper over-claim of the attorney-client and work-product protections by imposing an onerous

burden on Plaintiffs’ counsel merely because they asserted their legal rights to discover these

materials. 1

                                     *********************

         For the foregoing reasons, Plaintiffs request that the Court require that Mr. Braden

produce the forty-three documents described in the Court’s December 15, 2018 order.



Dated December 16, 2018                            /s/ Robert Fram



    Michael Baker                                     Robert Fram
    Perrin Cooke                                      Jeremy Goldstein
    Robert Day                                        Nitin Subhedar
    Peter Rechter                                     Alexia Romero
    Covington & Burling LLP                           Covington & Burling LLP
    850 Tenth Street, NW                              One Front Street
    Washington, DC 20001                              San Francisco, CA 94111
    Tel.: (202) 662-6000                              Tel.: (415) 591-6000
    mbaker@cov.com                                    rfram@cov.com
    pcooke@cov.com                                    nsubhedar@cov.com
    rday@cov.com                                      jgoldstein@cov.com
    prechter@cov.com                                  aromero@cov.com




1
  Plaintiffs note that this objection is to the destruction of our work-product only. Plaintiffs will
return and/or destroy any documents that are determined to be privileged and not discuss them in
our filings.

                                                  4
T. Alora Thomas-Lundborg                        Freda J. Levenson (0045916)
Dale E. Ho                                      Elizabeth Bonham (0093733)
Theresa J. Lee                                  David Carey (0088787)
Emily Rong Zhang                                American Civil Liberties Union of Ohio Fdtn.
American Civil Liberties Union Foundation       4506 Chester Avenue
125 Broad Street, 18th Floor                    Cleveland, OH 44103
New York, NY 10004                              Tel.: (614) 586-1958
Tel.: (212) 549-2500                            Facsimile: (216) 472-2210
athomas@aclu.org                                flevenson@acluohio.org
dho@aclu.org                                    ebonham@acluohio.org
tlee@aclu.org                                   dcarey@acluohio.org
erzhang@aclu.org
                                                Paul Moke (0014099)
                                                Cooperating Attorney for ACLU of Ohio
                                                Wilmington College*
                                                1252 Pyle Center
                                                Wilmington, OH 45177
                                                Tel.: 937-725-7501
                                                paul.moke@gmail.com
                                                * Institutional affiliation for the purpose of
                                                identification only

                                                Attorneys for Movants




                                            5
                              CERTIFICATE OF SERVICE

      I, Jeremy Michael P. Goldstein, hereby do certify that a copy of the foregoing

Memorandum of Law was served on all counsel of record via the Court’s CM/ECF system.



                                                          /s/ Jeremy Goldstein
                                                          Jeremy Michael P. Goldstein

                                                          Counsel for Movants




                                              6
